Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a damping force control unit that increases a damping force of the damping device so as to be greater than the damping force generated when an acceleration of change in a stroke amount is less than a predetermined value determined in advance, when the acceleration of the change in the stroke amount is equal to or greater than the predetermined value, the stroke amount being an amount of displacement from a reference position of the wheel with respect to the vehicle body in an extension direction of the suspension” is not clear.  It appears that the damping force unit increases the damping force when the change in the stroke amount is less than a predetermined value.  It is not clear what the damping force unit does when the stroke amount is equal to or greater than the predetermined value as the following limitation only defines what the stroke amount is.  Is the claim intending to recite that the damping force is increased when the stroke amount is less than a predetermined value AND when the stroke amount is equal or greater to a predetermined value?
	Regarding claim the limitation “wherein when the acceleration of the change in the stroke amount is equal to or greater than a predetermined value determined in advance, the determination unit determines that the suspension goes into the most extended state”.   It is unclear if the determination unit determines “if” the suspension goes into the most extended state or if the determination unit only determines “that” suspension goes into the most extended state.  in other words, it is unclear if the determination unit can determine that the suspension is “not” in the most extended state.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Katsuda (US-5532921).
Regarding claim 1, Katsuda discloses a suspension including a damping device (10A and 10B) which damps a force generated between a vehicle body and a wheel of a motorcycle (at least wherein the vehicle has be interpreted as the vehicle, the limitation “a wheel of a motorcycle” has been treated as intended use); a damping force control unit (fig 1A/B at least 25 and 31-37) that increases a damping force (at least C10 and delta x of control valve 14a) of the damping device so as to be greater than the damping force generated when an acceleration of change in a stroke amount is less than a predetermined value determined in advance (fig 4, 108-114), when the acceleration of the change in the stroke amount is equal to or greater than the predetermined value, the stroke amount being an amount of displacement from a reference position of the wheel with respect to the vehicle body in an extension direction of the suspension (at least through sensors 21 and 23); and a predetermined value setting unit (at least 32-36 and fig 4) that sets the predetermined value such that the predetermined value is decreased as the stroke amount is decreased (figs 3-5 and col. 7, line 19-col. 8 line 20).
	Regarding claim 2, Katsuda discloses wherein the damping force control unit increases the damping force (C10) as the acceleration is increased (fig 3).
	Regarding claim 3, Katsuda discloses a suspension including a damping device (10A and 10B) which damps a force generated between a vehicle body and a wheel of a motorcycle (at least wherein the vehicle has be interpreted as the vehicle, the limitation “a wheel of a motorcycle” has been treated as intended use);  a first control unit (fig 1A/B at least 32-37) that controls a damping force (C10) of the damping device using a speed of change in a stroke amount, the stroke amount being an amount of displacement from a reference position of the wheel with respect to the vehicle body in an extension direction of the suspension (abstract); a determination unit (at least 32-35) that determines whether the suspension goes into the most extended state under a first damping force controlled by the first control unit (col. 5 lines 42-65); and a second control unit (32/33) that controls the damping force so as to be greater than the first damping force when the determination unit determines that the suspension goes into the most extended state (fig 3 and col 4, line 61- col. 5 line 20).
	Regarding claim 4, Katsuda discloses wherein when the acceleration of the change in the stroke amount is equal to or greater than a predetermined value determined in advance, the determination unit determines that the suspension goes into the most extended state (col. 7 line 45- col. 8 line 20).
	Regarding claim 5, Katsuda discloses a predetermined value setting unit (fig 4) that sets the predetermined value such that the predetermined value is decreased as the stroke amount is decreased (at least steps 108 and 116, col. 7 lines 36-44).
	Regarding claim 6, Katsuda discloses wherein the second control unit (32/33) increases the damping force (C10) as the acceleration is increased (fig 3).
Regarding claim 7, Katsuda discloses wherein the second control unit (32/33) increases the damping force (C10) as the acceleration is increased (fig 3).
Regarding claim 8, Katsuda discloses wherein the second control unit (32/33) increases the damping force (C10) as the acceleration is increased (fig 3).
Regarding claims 1-8 it is noted that Katsuda discloses wherein the differentiators 22a-22d, 27e, integrators 24a-24d, movement mode analyzing circuit 25, multiplexers 26a-26d, damping coefficient generator 29, movement mode composition circuit 31, valve opening degree table circuit 32, comparator 33, select circuit 34 and maximum valve opening degree generator 35 have been constructed in the form of a hard circuit, either or all the circuits may be replaced with a control program processed by a microcomputer (column 8 lines 31-41).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657